Citation Nr: 1206338	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for upper respiratory illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of North Carolina from December 1969 to December 1975, to include a period of active duty for training (ACDUTRA) from March 1970 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied service connection for bilateral hearing loss, tinnitus, PTSD, and upper respiratory illness.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

The Board notes that the claims file reflects that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (as reflected in a March 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In September 2009, the Veteran filed a VA Form 21-22 appointing the American Legion as his representative.  The Board recognizes the change in representation.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claims of entitlement to service connection for PTSD and upper respiratory illness.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the claims of entitlement to service connection for PTSD and upper respiratory illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  On the date of the November 2011 hearing, the Veteran withdrew from appeal the claims of entitlement to service connection for PTSD and upper respiratory illness.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for PTSD is dismissed.  

The appeal as to the claim of entitlement to service connection for upper respiratory illness is dismissed.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

The Veteran asserts that he has bilateral hearing loss and tinnitus related to in-service noise exposure, to include the firing of weapons and aircraft noise.  During the November 2011 hearing, he testified that, during training in 1970, he was crawling under live fire and got too close to a TNT bunker.  He added that when the explosion went off, he could not hear for about three days and a brown substance ran out of his ear.  

The Veteran's Form DD 214 reflects that his military occupational specialty was a cook.  Similarly, his NGB Form 22, Report of Separation and Record of Service in the Army National Guard of North Carolina, reflects that his military occupational specialty was a food service specialist.  In addition, the Veteran's Form DD 214 reflects that he was awarded a Sharpshooter Badge for the M-16 rifle and his NGB Form 22 reflects that he qualified as a Sharp Shooter on the M-16 rifle in October 1973 and qualified as an expert on the .50 caliber machine gun in April 1975.  The Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In light of the above-mentioned Sharpshooter Badge and weapons qualifications, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In support of his claim for service connection for bilateral hearing loss, the Veteran has submitted a March 2008 letter from a private physician, Dr. K.S.M.  Dr. K.S.M. noted that the Veteran had a history of military service in the National Guard where he served in the infantry for six years and was exposed to weapon and range firing without ear protection.  He added that the Veteran was also exposed to aircraft noise.  Dr. K.S.M. noted that the Veteran's audiometric evaluation demonstrated a bilateral, high frequency sensorineural hearing loss with a reduction in speech reception and discrimination scores, consistent with a noise-induced injury.  He opined that it was more likely than not that the Veteran's high-frequency sensorineural hearing loss was a result of his military service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While the foregoing opinion from Dr. K.S.M. suggests that the Veteran has current hearing loss related to in-service noise exposure, no actual results of audiometric testing are currently associated with the claims file.  Accordingly, the Board is unable to determine whether the Veteran has a current hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385, based on the evidence currently of record.  

Additionally, as regards his claim for service connection for tinnitus, the Veteran testified during the November 2011 hearing that he had always had a ringing in his ear since his period of ACDUTRA from March 1970 to July 1970.  The Veteran is competent to report ringing in his ear.  See, e.g., Grottveit, 5 Vet. App. at 91-93.  He is also competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  His report of a continuity of symptomatology suggests a link between his current complaint of ringing in the ear and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

In his March 2008 letter, submitted with the Veteran's April 2008 claim for service connection, Dr. K.S.M. made no mention of tinnitus.  However, in May 2008, the Veteran submitted a copy of this letter, which is identical to the letter previously submitted, except that the physician noted that the Veteran complained of hearing loss and tinnitus in both ears and opined that the Veteran's high-frequency sensorineural hearing loss and tinnitus were a result of his military service.  The Board finds it somewhat curious that the physician would prepare two different letters regarding the Veteran's claimed disabilities on the same day, and that the second letter would be submitted over a month after the first.  In any event, in light of the evidence of record, the Board finds that a VA examination to evaluate the claimed bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

There is also evidence that there are outstanding records which are potentially pertinent to the appeal.  In this regard, the only service treatment records currently associated with the claims file are the Veteran's June 1970 Report of Medical History and Separation Examination.  There is no indication that complete service treatment records from his National Guard service have been requested.  On remand, the AMC/RO should attempt to obtain complete service treatment records from the Veteran's National Guard service.  See 38 C.F.R. § 3.159(c)(2).  

Similarly, while the Veteran's Form DD 214 and NGB Form 22 have been associated with the claims file, no additional service personnel records are of record.  In a May 2008 response to a request for the Veteran's service personnel records, for his period of ACDUTRA from March 1970 to July 1970, the National Personnel Records Center (NPRC) indicated that the record on file at their facility was incomplete, and all available records were mailed.  On remand, the AMC/RO should also attempt to obtain the Veteran's service personnel records from his National Guard service.  See 38 C.F.R. § 3.159(c)(2).  

Additionally, as noted above, the March 2008 letter from Dr. K.S.M. makes reference to an audiometric evaluation, but no records of post-service audiometric testing are currently associated with the claims file.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, the AMC/RO should attempt to obtain any outstanding treatment records from Dr. K.S.M., to include the audiometric evaluation referenced in his March 2008 letter.  

Finally, during a March 2009 private psychiatric examination, the Veteran reported that, after leaving active duty, he got a job at a tool manufacturer, where he continued to work.  During the November 2011 hearing, the Veteran testified that, after his discharge from the National Guard, he worked in a tool shop, where there was no trouble with noise.  He stated that he had a hearing test when he first began this employment, which he just barely passed.  The record of such a hearing test would be pertinent to the current appeal.  On remand, the AMC/RO should request that the Veteran submit any necessary release required to obtain copies of any hearing tests afforded to him by his employer.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Adjutant General's Office of the State of North Carolina, the Veteran's former National Guard unit, and any other appropriate source to obtain the Veteran's service treatment records and service personnel records from his National Guard service.  The AMC/RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  The AMC/RO is reminded that it should continue efforts to obtain outstanding service records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  All records and/or responses received should be associated with the claims file.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and/or tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for all records of treatment from Dr. K.S.M., to include the audiometric evaluation referenced in his March 2008 letter (discussed above).

3.  Request that the Veteran submit any necessary release required to obtain copies of any hearing tests afforded to him by his employer, and request such records.  

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any hearing loss and/or tinnitus.  All indicated tests and studies (to include audiometry and speech discrimination testing) are to be performed and comprehensive pre-and post service recreational and occupational histories are to be obtained.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current hearing loss and/or tinnitus.  In regard to any diagnosed hearing loss and/or tinnitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss and/or tinnitus is related to his reported in-service noise exposure during service in the National Guard, to include his period of ACDUTRA from March 1970 to July 1970.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


